DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 21-26 and 30-31, drawn to the method, classified in B08B9/027. 
Group II, claim(s) 27-29, drawn to the apparatus, classified in E03C1/30. 
The inventions listed as Groups I do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The method claims of Group I and the apparatus claims of Group II share a common features of a cleaning container having a first part and a second part and mixing a first agent and a second agent together.   
The common features do not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced Vellutato Jr. et al. (US2013/0075495). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or . 
During a telephone conversation with Mr. Taousakis on 4/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-26 and 30-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it fails to recite a step of cleaning a drain of a sink.  Claim 24 is indefinite because it is unclear what is meant by binding between the first part and the second part. Specifically, it is unclear what is meant by “the first agent and the second agent are mixed each other together with binding between the first receiving part and the second receiving part”.  The examiner argues that the “binding between the first receiving part and the second receiving part” reads on a dual chamber bottle, as both parts are joined together (i.e. binded) to form the container. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porticos et al. (6479444).
 	Re claim 1, Porticos et al. teach a method of cleaning a drain of a sink (abstract) comprising preparing a cleaner containing a first receiving part and a second receiving part in which the first and second agents are received.  Col. 4, lines 60-65 teaches a composition for cleaning drains, wherein the liquids are maintained separately in a dual chamber bottle.  In reference to mixing the first and second agents together, Porticos et al. teach the container may have separate delivery channels for the two liquid components, whereupon the two liquids meet to form the admixture.  Alternatively the separate delivery channels may communicate with the admixing space in which the two liquids form the admixture and from which the admixture is delivered to the exterior of the container (col. 3, lines 30-50).  In reference to arranging the cleaner container in a drain inlet of a sink to inject a mixed foam cleansing agent through an outlet of the container, refer to col. 3, 45-55, and col. 60-65. Re claim 24, in view of the indefiniteness, the limitations are met by the prior art.  Additionally, the examiner takes the position that binding between the first receiving part and the second receiving part reads on the admixing space of the container and further reads on a dual chamber bottle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porticos et al. (US6479444) and further in view of Vellutato Jr. et al. (US2013/0075495).
Porticos et al. teach the invention substantially as claimed with the exception the limitations of claims 22 and 23.   Vellutato et al. teach a mixing and dispensing apparatus for having two separate compartments for mixing two liquids. Vellutato et al. teach a plunger 50, which when compressed releases the second substance in the second container 50 into the first container 22 (abstract, Fig. 7A, 7B, paragraph 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified dual compartment bottle of Porticos et al. to include a bottle having an isolated part that is ruptured by a physical force, such as a pushing operation, as taught by Vellutato et al. for purposes of mixing two liquids.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porticos et al. (US6479444) in view of Vellutato Jr. et al. (US2013/0075495) and further in view of Conway et al. (US2004/0026535).
Porticos et al. in view of Vellutato Jr. et al. teach the invention substantially as claimed with the exception of the first agent made of powder and the second agent made of liquid.  Conway et al. teach a dual bottle for dispensing two flowable compositions.  Paragraph 41 teaches that the flowable compositions can exist as a liquid or take the form as a powder for forming of a two part cleaner.  Paragraph 8 teaches it’s well known to form two part foaming drain cleaners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Porticos et al. to include the cleaning composition having ingredients being in a solid and liquid form, as taught by Conway et al. for purposes of generating a two part cleaning composition.  Re claim 26, the skilled artisan would reasonably expect the drain cleaner to be inverted in order to apply the foam cleaner to the drain.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porticos et al. (US6479444) and further in view of Conway et al. (US2004/0026535).
Porticos et al. teach the invention substantially as claimed with the exception of the first agent made of powder and the second agent made of liquid.  Conway et al. teach a dual bottle for dispensing two flowable compositions.  Paragraph 41 teaches that the flowable compositions can exist as a liquid or take the form as a powder for forming of a two part cleaner.  Paragraph 8 teaches it’s well known to form two part foaming drain cleaners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Porticos et al. to include the cleaning composition having ingredients being in a solid and liquid form, as taught by Conway et al. for purposes of generating a two part cleaning composition.  Re claim 31, the skilled artisan would reasonably expect the drain cleaner to be inverted in order to apply the foam cleaner to the drain.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Micallef teaches a foam generating and dispensing device. McReynolds et al. teach two part cleaning compositions.  Deljosevic et al. teach foaming two component cleaning compositions.  Tadrowski et al. teach a packaged cleaning composition. Souter et al. teach a water soluble unit dose article. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc